DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the distance measuring apparatus according to Claim 8, wherein 
each of the two light-emitting device groups is formed of a plurality of light-emitting 30devices that have a light-emitting region having an oval shape, and 
directions in which a major axis and a minor axis of the oval shape extend in one of the two light-emitting device groups are opposite to directions in which the major axis and the minor axis of the oval shape extend in another of the two light-emitting device groups 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (US20150204977A1) in view of Chen et al. (CN 107085223 A) hereinafter Chen.
Sakai. Fig. 3: Laser Radar 20) comprising:
a light source configured to emit light beams (Sakai: Fig. 10. Light source 21);5
an optical scanner configured to scan the light beams output from the light source over a predetermined range (Sakai: Fig. 10. First rotation mirror 24);
a light receiver configured to receive reflected light obtained as a result of the light beams being reflected by a target object, and to output detection signals (Sakai. Fig. 6: photo detector 29); and
a control circuit configured to measure a distance to the target object based on the 10detection signals (Sakai. Fig. 3: Object information acquiring system 203 which learns the distance as described in paragraph 0065),
the light source including a plurality of light-emitting device groups that are arranged in a scan direction of a scan performed by the optical scanner (Sakai: Fig. 37 shows a light emitting unit A which is part of the light source 21 as shown in Fig. 35. Fig. 37 shows that the light emitting unit A is formed of multiple groups as described in paragraph 0037 which are arranged in y-direction as shown in Fig. 37 which is the scan direction as shown in Fig. 10),
the control circuit being configured to make the plurality of light-emitting device groups emit light at respective different timings in a single scan (Sakai: Fig. 38 shows that different light emitting unit groups are activated for scanning different area, indicating that they would be on at different times, and paragraph 0065 describes that the object information acquiring system 203 from Fig. 3 controls the light emission system 201 from Fig. 3).
Sakai fails to teach that the control circuit is configured to measure the distance to the target object based on a sum of the detection signals.
Chen teaches that the control circuit is configured to measure the distance to the target object based on a sum of the detection signals (Chen: Paragraph A in page 3 shows that the distance is found based on averaging the returned data. The averaging is done of the detection signals, not on the distance as the distance is described to be obtained after averaging. It is well known in the art that averaging a set of data involves summing the data).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to measure the distance using the method of measuring distance shown in Chen for the laser radar shown in Sakai. One of ordinary skill in the art would have been motivated to use a sum of the detection signals for measuring the distance to the target object so that as described in Chen, better accuracy is achieved.

Regarding claim 2, the combination of Sakai and Chen teaches the distance measuring apparatus according to Claim 1 (In regards to the rejection made for claim 1), wherein the
plurality of light-emitting device groups each include a plurality of vertical-cavity surface-emitting lasers that are disposed at predetermined intervals. (Sakai: Paragraph 0070 states that each light emitting unit which forms light emitting unit groups comprises of VCSEL, and Fig. 9 shows that they placed d4 apart)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Chen and Nakamura et al. (US 20140034817 A1) hereinafter Nakamura.
Regarding claim 5, the combination of Sakai and Chen teaches the distance measuring apparatus according to Claim 1 (In regards to the rejection made for claim 1).
Sakai fails to teach that the plurality of light-emitting device groups are configured to emit light with18Client Ref. No. FN201805037 respective different wavelengths.
Nakamura, however, teaches that the plurality of light-emitting device groups are configured to emit light with18Client Ref. No. FN201805037 respective different wavelengths (Nakamura: paragraph 0044 describes that light sources 11 and 21 may have different wavelengths).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention for the light-emitting device groups from the combination of Sakai and Chen emit lights of different wavelengths as shown in Suzuki. One of ordinary skill in the art would have been motivated to have the plurality of light-emitting device groups be configured to emit light with18Client Ref. No. FN201805037 respective different wavelengths so that as shown in Nakamura paragraph 0038, the beams may be combined into a single beam while would then save space while retaining the ability to different original beams.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Chen, Nakamura, and Imai (EP 3128346 A2) and Cai et al. (CN 107783148 A) hereinafter Cai.
Regarding claim 6, the combination of Sakai, Chen, and Nakamura teaches the distance measuring apparatus according to Claim 5 (In regards to the rejection made for claim 5).
Sakai fails to teach that the light receiver includes a plurality of light-receiving segments that are arranged in 5the scan direction.
Imai, however, teaches that the light receiver includes a plurality of light-receiving segments that are arranged in 5the scan direction (Imai: Fig. 8D. Light receiving elements 1 are arranged in y direction, and the scan direction is in y direction as shown in Fig. 2B).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to replace the photo detector from Sakai with the light receiving elements from Imai. One of ordinary skill in the art would have been motivated to make the light receiver comprise of plurality of light-receiving segments that are arranged in the scan direction so that with multiple light receivers, more noise reduction is achieved as described in Imai paragraph 0067.
Sakai fails to teach that the plurality of light-receiving segments are provided with wavelength selectors.
Cai: Fig. 3. 50a-b shows first mirror and second mirror which selects different wavelengths and directs filtered lights towards the photoelectric detectors 220 as described in paragraph A in page 6).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to add the mirrors from Cai to the light receiver from Sakai. One of ordinary skill in the art would have been motivated to add the wavelength selectors to the light-receiving segments so that as described in paragraph A in page 6, the processed signals are accurate when detecting different wavelengths at the same time.

Regarding claim 7, the combination of Sakai, Chen, Nakamura, Imai, and Cai teaches the distance measuring apparatus according to Claim 6 (In regards to the rejection made for claim 6).
Sakai fails to teach that the wavelength selectors correspond to
wavelength filters having respective different 10passing-wavelength bands or 
a diffractive device having a diffraction angle that differs from wavelength to wavelength.
Cai, however, teaches that the wavelength selectors correspond to
wavelength filters having respective different 10passing-wavelength bands or 
a diffractive device having a diffraction angle that differs from wavelength to wavelength (Cai: paragraph A in page 6 shows that the first mirror and second mirror 50a-b from Fig. 3a are filters with different bandwidths).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to add the mirrors from Cai to the light receiver from Sakai. One of ordinary skill in the art would have been motivated to add the wavelength selectors which is a wavelength filters having respective different passing-wavelength bands to the light-receiving segments so that as described in paragraph A in page 6, the processed signals are accurate when detecting different wavelengths at the same time.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Chen, Suzuki et al. (US 20140009747 A1) hereinafter Suzuki, Imai, and Usami (US 20120154807 A1).
Regarding claim 8, the combination of Sakai and Chen teaches the distance measuring apparatus according to Claim 1 (In regards to the rejection made for claim 1).
	Sakai fails to teach that the light source includes two light-emitting device groups that are arranged in the 15scan direction, the two light-emitting device groups are configured to output light in respective different polarization directions).
	Suzuki, however, teaches that the light source includes two light-emitting device groups (Suzuki: light source 22a and waveplate and light source 22b) that are arranged in the 15scan direction (Suzuki: Fig. 16 shows that the light sources 22a-b are arranged in x direction which is the scan direction as shown in Fig. 15), the two light-emitting device groups are Suzuki: Paragraph 0109 shows that from the waveplate 27, the two lights have different polarization).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to replace the light source from Sakai with the light source from Suzuki. One of ordinary skill in the art would have been motivated to have the light source include two light-emitting device groups that are arranged in the scan direction be able to output light in respective different polarization directions since with different polarizations, beam synthesis may be done, which eliminates the need for larger polygon mirror as described in Suzuki paragraph 106-107.
	Sakai fails to teach that the light receiver includes two light-receiving segments that are arranged in the scan direction.20
	Imai, however, teaches that the light receiver includes two light-receiving segments that are arranged in the scan direction (Imai: Fig. 8B. Light receiving elements 1 are arranged in y direction, and the scan direction is in y direction as shown in Fig. 2B).20
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to replace the photo detector from Sakai with the light receiving elements from Imai. One of ordinary skill in the art would have been motivated to make the light receiver comprise of plurality of light-receiving segments that are arranged in the scan direction so that with multiple light receivers, more noise reduction is achieved as described in Imai paragraph 0067.
Sakai fails to teach that the two light-receiving segments are provided with polarizing filters configured to allow the light in the respective different polarization directions to pass through the polarizing filters.
Usami, however, teaches that the two light-receiving segments are provided with polarizing filters configured to allow the light in the respective different polarization directions to pass through the polarizing filters (Usami: Fig. 23. Polarization separating component 25 which can select either p-polarization beam or the s-polarization beam as shown in paragraph 0187, and Fig. 13 shows that the two emitted beams are each p-polarized and s-polarized).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to add the polarization separating component from Usami to the light receiver from Sakai. One of ordinary skill in the art would have been motivated to add the two light-receiving segments are provided with polarizing filters configured to allow the light in the respective different polarization directions to pass through the polarizing filters so that two beams may be distinguished for detecting the error resulting from getting reflected multiple times as described in Usami paragraph 0012-0017.  

Regarding claim 9, the combination of Sakai, Chen, Suzuki, Imai, and Usami teaches the distance measuring apparatus according to Claim 8 (In regards to the rejection made for claim 8).

Suzuki teaches that 25one of the two light-emitting device groups is provided with a predetermined wave plate (Suzuki: Fig. 16: Light source 22a has a half-wave plate).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to add the half-wave plate from Suzuki for one of the light-emitting device groups from Sakai. One of ordinary skill in the art would have been motivated to add the half-wave plate so that with different polarizations of the emitted beams, beam synthesis may be done, which eliminates the need for larger polygon mirror as described in Suzuki paragraph 106-107.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Chen, Suzuki, Imai, Usami, Stettner et al. (US 20150202939 A1) hereinafter Stettner, and Raring et al. (US 10222474 B1) hereinafter Raring.
	Regarding claim 10, the combination of Sakai, Chen, Suzuki, Imai, and Usami teaches the distance measuring apparatus according to Claim 8 (In regards to the rejection made for claim 8).
	Sakai fails to teach that each of the two light-emitting device groups is formed of a plurality of light-emitting 30devices that have a light-emitting region having an oval shape.
	Stettner teaches that each of the two light-emitting device groups is formed of a plurality of light-emitting 30devices that have a light-emitting region having an oval shape (Stettner: Paragraph 0048 shows that the pulsed laser transmitter 146 may be an array of VCSELs, and paragraph 0049 describes that the light from the pulsed laser transmitter 146 may have an oval shaped beam due to the transmit optics 150.).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to add the transmit optics from Stettner to each of the light-emitting device groups from Sakai. One of ordinary skill in the art would have been motivated to have each of the two light-emitting device groups be formed of a plurality of light-emitting 30devices that have a light-emitting region having an oval shape as due to the diverging characteristic of light, light beams would naturally lead to elliptical shapes, thus not requiring complex optics to form an oval shaped light.
	Sakai fails to teach that directions in which a major axis and a minor axis of the oval shape extend in one of the two light-emitting device groups are opposite to directions in which the major axis and the minor axis of the oval shape extend in another of the two light-emitting device groups.
	Raring teaches that directions in which a major axis and a minor axis of the oval shape extend in one of the two light-emitting device groups are opposite to directions in which the major axis and the minor axis of the oval shape extend in another of the two light-emitting device groups (Raring, Column 22 line 17-32 shows that two light beams are elliptical with major axis rotated 90 degrees from each other).
.


Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 3 would be allowable for disclosing the distance measuring apparatus, wherein the plurality of light-emitting device groups are disposed in the scan direction so as to be spaced apart by a first separation distance, and when the number of the plurality of light-emitting device groups is represented by N 25and a light-emission width of each of the light-emitting device groups in the scan direction is represented by Wx, the first separation distance is set to Wx/N.
Sakai teaches plurality of light-emitting device groups that are disposed in the scan direction (In regards to the rejection made in claim 1), but fails to teach the spacing of                 
                    
                        
                            
                                
                                    W
                                
                                
                                    X
                                
                            
                        
                        
                            N
                        
                    
                
            .
Chen teaches an automatic baseline measurement system, but fails to teach light-emitting device groups.

Claim 4 would be allowable for disclosing the distance measuring apparatus, wherein the plurality of light-emitting device groups are disposed in the scan direction so as 30to be spaced apart by a first separation distance, and disposed in a vertical direction orthogonal to the scan direction so as to be spaced apart by a second separation distance, and the second separation distance is shorter than the first separation distance.
Sakai teaches the plurality of light-emitting device groups that are disposed in the scan direction (In regards to the rejection made for claim 1) as well as the vertical spacing and horizontal spacing (Paragraph 0107), but fails to teach that the vertical spacing is smaller than the horizontal spacing.
Chen teaches an automatic baseline measurement system, but fails to teach light-emitting device groups.


Discussion of prior arts cited but not applied
Suzuki et al. (US 8988664 B2) teaches an VCSEL array with gaps between the laser diodes.
Hinderling et al. (US 20100296075 A1) teaches finding the distance by averaging collected data.
Hoose (US 20010046087 A1) teaches an optical diffraction grating structure.
Zhang et al. (US 20200233063 A1) teaches emitting and receiving a polarized beam.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WOOHYEONG CHO whose telephone number is (571)272-5382. The examiner can normally be reached M-F: 6:30 AM – 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.C./Examiner, Art Unit 3645                                                                                                                                                                                                        
/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645